 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                   Plaintiffs,
 7          v.                                                              ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                   Defendants.
13

14          Before the Court is Plaintiffs’ Motions for Leave to Seal Exhibits to Plaintiff’s Motion for
15   Leave to (1) Reopen Written Discovery to Issue Supplemental Interrogatories and Document
16   Requests Regarding Newly Discovered Evidence and (2) Depose Kimberly Krugman without
17   Reducing Their Allotted Deposition Time. ECF Nos. 452 and 453. No opposition to this Motion
18   was filed.
19          As the party seeking to seal a judicial record, Plaintiffs must meet their burden of overcoming
20   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
21   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
22   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
23   showing      that   “compelling   reasons”   support    secrecy).    However,      where    a   party
24   seeks to seal documents attached to a non-dispositive motion, the “public policies that support the
25   right of access to dispositive motions … do not apply with equal force … .” Kamakana, 417 F.3d
26   at 1179 (citation omitted).
27          The mere fact that the production of records may lead to a party’s embarrassment,
28   incrimination, or exposure to further litigation will not alone compel the court to seal its
                                                      1
 1   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling

 2   reasons require a demonstration of something more, such as when court files have become a vehicle

 3   for improper purposes, including use of records to gratify private spite, promote public scandal,

 4   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

 5   589, 598 (1978).

 6          The Court considered Plaintiffs’ Motion and the documents sought to be sealed. The Court

 7   finds Exhibits 15, 18, 19, and 20 are properly sealed. The exhibits contain confidential and

 8   proprietary information the disclosure of which may lead to misuse and harm to the parties.

 9          Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motions for Leave to Seal Exhibits

10   to Plaintiff’s Motion for Leave to (1) Reopen Written Discovery to Issue Supplemental

11   Interrogatories and document Requests Regarding Newly Discovered Evidence and (2) Depose

12   Kimberly Krugman without Reducing Their Allotted Deposition Time (ECF Nos. 452 and 453) are

13   GRANTED.

14          IT IS FURTHER ORDERED that Exhibits 15, 18, 19, and 20 to Plaintiff’s Motion for Leave

15   to Reopen Written Discovery and Depose Kimberly Krugman (ECF No. 451) shall remain sealed.

16

17          DATED this 24th day of June, 2021.

18

19

20
                                                 ELAYNA J. YOUCHAH
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                    2
